Citation Nr: 1635204	
Decision Date: 09/08/16    Archive Date: 09/20/16

DOCKET NO.  13-20 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for left hip avascular necrosis, status post-surgical repair.  


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 2006 to April 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO granted service connection for left hip avascular necrosis, status post-surgical repair, and assigned a 10 percent evaluation effective from April 5, 2011. 

In November 2015, the Board denied a claim for service connection for a low back disability and remanded the issue of entitlement to an initial rating in excess of 10 percent for left hip avascular necrosis, status post-surgical repair, for further development.  The case has since been returned to the Board for appellate review.  

In his May 2013 substantive appeal, the Veteran requested a hearing before the Board.  In September 2015, the RO sent a letter to the Veteran at his last known address providing the time, date, and place of the hearing.  However, the Veteran failed to report for the scheduled hearing on October 9, 2015.  Subsequently, on October 16, 2015, the hearing notice letter was returned to VA marked as undeliverable.  In November 2015, the Board unsuccessfully attempted to contact the Veteran by telephone to obtain his current address.  Following the November 2015 Board remand, the AOJ conducted a search and obtained a potential address for the Veteran.  However, despite the numerous letters that have been sent to that address, no response has been received from the Veteran.  The Board notes that while VA has a duty to assist a veteran in the development of his claim, this duty is not limitless.  The burden is on the Veteran to keep VA apprised of his whereabouts and, if he does not do so, VA is not obligated to "turn up heaven and earth" to find him.  Hyson v. Brown, 5 Vet. App. 262, 265 (1993); see also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d).  

The Board notes that an agent associated with Guilford County Veteran Services appears to have been assisting the Veteran with his claim.  However, the claims file does not contain a valid VA Form 21-22 or 21-22a appointing a representative.  In June 2016, the Board sent a letter to the Veteran regarding his representation options.  It was specifically noted that, if he did not respond, he would be considered unrepresented.  To date, no response has been received.  Therefore, the Veteran is currently unrepresented before the Board in this appeal.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  The Virtual VA electronic claims file contains records that are either duplicative of the documents in VBMS or not relevant to the issue on appeal. 

FINDING OF FACT

The Veteran's left hip avascular necrosis, status post-surgical repair, is not manifested by nonunion fracture of the surgical neck with a false joint or malunion with marked or moderate knee or hip disability.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for left hip avascular necrosis, status post-surgical repair, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5255 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist 

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and, (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his left hip avascular necrosis, status post-surgical repair.  In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and all identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The Board notes that the Veteran reported that he received private treatment at the Duke University Medical Center.  See May 2013 substantive appeal.  In October 2013, the AOJ requested that the Veteran complete the necessary authorization for VA to obtain records from that facility.  However, the Veteran did not respond to that request.  The duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  VA is only obligated to obtain records that are adequately identified and for which necessary releases have been submitted.  38 C.F.R. § 3.159(c)(1).  Therefore, the Board is satisfied that the AOJ made reasonable efforts to obtain these private medical records, and no further action is required.  

In this case, the Veteran was afforded a VA examination in June 2011.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In November 2015, the Board determined that the June 2011 VA examination was inadequate to the extent that the examiner did not address whether the Veteran experienced any additional limitation of motion during a flare-up or a period of overuse.  As such, the Board remanded the case to afford the Veteran an additional VA examination.

The Board notes that VA has repeatedly attempted to contact the Veteran by letter and telephone in an effort to further develop his claim.  In this regard, the record reflects that several letters sent to the Veteran's last address of record were returned as undeliverable.  Additionally, following the November 2015 remand, the AOJ conducted a search and obtained an alternative address for the Veteran.  In December 2015, the AOJ sent a letter to that address and requested that the Veteran confirm his current phone number and mailing address.  The letter specifically notified the Veteran that a VA examination could not be scheduled without confirmation of his current address.  It was also specifically noted that, if a VA examination could not be scheduled, the claim would be returned to the Board and a decision would be made based on the evidence of record.  To date, no response has been received from the Veteran.  

As previously noted, the Court has held that a veteran bears the burden of keeping VA apprised of his whereabouts and that, where he does not, "there is no burden on the part of the VA to turn up heaven and earth to find him."  Hyson, 5 Vet. App. at 265.  Here, the Veteran was provided notice of the outstanding information needed to substantiate his claim, including the information necessary to schedule a VA examination, and was afforded the opportunity to participate in any development in this regard.  However, he has not cooperated with the development.  The Board finds that, at this point, further efforts to contact the Veteran for additional information in support of his claim, to include scheduling a new examination, would be futile without an updated mailing address.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

With regard to the November 2015 remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271(1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).
Specifically, the AOJ attempted to secure an adequate VA examination.  However, as discussed above, the Veteran failed to respond and cooperate in further developing his claim.  As such, the AOJ substantially complied with the Board's remand directives.  Stegall, 11 Vet. App. at 271(1998); Hyson, 5 Vet. App. at 265.

Moreover, as noted in the introduction, the Veteran was offered the opportunity to testify at a hearing before the Board; however, he failed to report for the scheduled hearing and failed to keep VA apprised of his current address.     

For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.  Indeed, the Veteran was provided multiple opportunities to participate in the adjudication of his claim, including through written communication from the AOJ and opportunities for both a Board hearing and a VA examination; however, he failed to respond on multiple occasions.  The Board notes that veterans are expected to cooperate in the efforts to adjudicate a claim, and the failure to do so subjects them to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); Wood, 1 Vet. App. at 193 (1991).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal


II.  Law and Analysis 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where the question for consideration is a higher initial rating since the grant of service connection, evaluation of the medical evidence since the grant of service connection to consider the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's service-connected left hip avascular necrosis, status post-surgical repair, is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5255. 

Under Diagnostic Code 5255, for impairment of the femur, a 10 percent evaluation is warranted for malunion of the femur with slight knee or hip disability.  A 20 percent evaluation is contemplated for malunion of the femur with moderate knee or hip disability, and a 30 percent evaluation is assigned for malunion of the femur with moderate knee or hip disability.  A 60 percent evaluation is warranted where there is a fracture of the surgical neck of the femur with false joint, or fracture of the shaft or anatomical neck of the femur with nonunion, without loose motion, and weight bearing preserved with the aid of a brace.  An 80 percent evaluation is assigned where there is a fracture of the shaft or anatomical neck of the femur with nonunion and loose motion (spiral or oblique fracture).  38 C.F.R. § 4.71a, Diagnostic Code 5255.

Under Diagnostic Code 5251, a maximum 10 percent disability evaluation is warranted for limitation of extension of the thigh to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5251.

Under Diagnostic Code 5252, a 10 percent disability evaluation is assigned for flexion of the thigh limited to 45 degrees.  A20 percent rating is warranted when there is limitation of flexion to 30 degrees.  A 30 percent rating is contemplated for limitation of thigh flexion to 20 degrees, and a 40 percent rating is warranted for limitation of thigh flexion to 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Under Diagnostic Code 5253, a 10 percent disability evaluation is assigned for limitation of thigh rotation, with an inability to toe-out in excess of 15 degrees or where there is limitation of adduction such that one cannot cross legs.  A 20 percent disability evaluation is warranted for limitation of thigh abduction, where motion is lost beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253. 

Normal range of motion for the hip is flexion from zero degrees to 125 degrees, and abduction from zero degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.

The words slight, moderate, marked, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  Use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All relevant evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Historically, the Veteran's service treatment records reflect that he sustained a stress fracture to the left femoral head in July 2006.  Additionally, radiology reports dated in December 2006 and February 2007 noted that findings were consistent with avascular necrosis of the left femoral head. 
	
In April 2009, a health record noted that physical examination of the Veteran revealed no limp and no pain with range of motion.  X-ray findings showed a well healed vascular fibular graft in the left hip, normal joint spaces, and no complications.  The assessment was aseptic necrosis of the femoral head.  

In December 2010, a Physical Evaluation Board (PEB) determined that the Veteran was physically unfit for duty due to left hip avascular necrosis and osteoarthritis.  The PEB report noted that the Veteran developed avascular necrosis of the femoral head within one year of sustaining a stress fracture of the femoral head.  Additionally, the Veteran underwent fibular bone graft surgery with some improvement and was reclassified in 2008 to a less strenuous military occupational specialty.  A physical examination of the Veteran revealed flexion to 95 degrees, abduction to 10 degrees, adduction to 10 degrees, extension to 15 degrees, external rotation to 50 degrees, and internal rotation to 20 degrees.  

During a June 2011 VA examination, the Veteran complained of a constant mild aching pain in his left hip.  He reported that he had moderate flare-ups that occurred every other day and lasted in duration from one hour to one day.  The flare-ups were precipitated by rainy weather and certain movements, including forward flexion and abduction.  The Veteran estimated that he had a 33 percent loss of motion or loss of function with flare-ups.  The examiner reported that the Veteran was able to function in activities of daily living and was able to drive.  She also noted that the Veteran had functional limitation on standing and walking.  Specifically, the Veteran's ability to walk was limited to up to 1.5 miles on level ground.  Additionally, his ability to stand was limited to up to 30 minutes, primarily due to hip pain.  

A physical examination of the Veteran revealed no joint deformity, instability, locking episodes, stiffness, weakness, or episodes of dislocation or subluxation.  There was also no evidence of swelling, effusion, heat, or redness.  The examiner indicated that the condition did not limit the motion of one or more joints.  The Veteran's gait was antalgic.  No assistive devises were needed for walking.  Muscle strength testing was normal, and sensory testing was intact to pain, light touch, vibratory sense, and position in all four extremities.  Deep tendon reflexes were +2/4 for the knee, ankle, biceps, triceps, and brachioradilis.  The diagnosis was left hip avascular necrosis status post-surgical repair with numbness along the length of each scar to the left lateral hip and left lateral lower extremity.  

Range of motion testing for the left hip revealed flexion to 110 degrees, extension to 30 degrees, and abduction to 30 degrees.  The Veteran was able to cross his left leg over the right and point his toes out greater than 15 degrees.  The examiner indicated that there was objective evidence of pain with active motion.  However, there was no objective evidence of pain following repetitive motion, and there were no additional limitations after three repetitions of motion.  X-ray findings showed that the left hip femoral head had a normal contour and shape.  The acetabular space was well maintained, and soft tissues were normal.  No acute bony process and no significant degenerative changes were noted.  The impression was surgery of the left hip with surgical hardware present and unremarkable views of the hip.

In his May 2013 substantive appeal, the Veteran reported that his left hip avascular necrosis with arthritis caused limited motion and flexion.  

In considering the evidence of record under the laws and regulations as set forth above, the Board finds that a schedular rating in excess of 10 percent is not warranted.

Initially, the Board notes that adjudication of this issue has been made significantly more difficult by the Veteran's lack of cooperation in the efforts to further develop his claim.  In this regard, the June 2011 VA examination does not provide fully adequate information to evaluate the Veteran's range of motion.  However, as discussed above, a remand in this case would be futile.  As such, the Board must provide an evaluation based on the evidence currently of record. 

Under Diagnostic Code 5255, a rating in excess of 10 percent is not warranted because the Veteran's left hip disability has not been shown to more nearly approximate a moderate level of impairment.  In this regard, the Veteran's disability has been primarily manifested by pain on motion, limitations in standing in excess of 30 minutes, and limitation in walking greater than 1.5 miles.  The June 2011 VA examiner also noted that the Veteran had an antalgic gait.  However, the Veteran does not require assistive devices to ambulate, and he is able to perform average daily living activities.  On physical examination, the Veteran's motor strength was normal, and his sensory responses were intact.  Furthermore, based on the evidence currently available, there is no severe limitation of motion.  The June 2011 VA examiner noted that there was no objective evidence of pain following repetitive motion, and there were no additional limitations after three repetitions of motion.  The Board notes that the Veteran reported flare-ups with an estimated 33 percent loss of motion or loss of function.  However, his limitations in motion and functional ability are fully addressed by the 10 percent evaluation for slight hip disability.  Moreover, there is no evidence of nonunion of the shaft or anatomical neck and no evidence of fracture of the surgical neck of the femur with false joint.  As noted above, x-ray findings from the June 2011 VA examination were unremarkable.  Therefore, the record does not reflect that the Veteran's level of disability is moderate or severe in nature.  

The Board has also considered whether the Veteran would be entitled to a higher evaluation under the ratings for limitation of motion.  However, based on the evidence of record, the Veteran's limitation of motion would warrant at most noncompensable evaluations under Diagnostic Codes 5251, 5252, and 5253.

Under Diagnostic Code 5251, a compensable evaluation is not warranted because the Veteran's left hip has not demonstrated limitation of extension with motion lost beyond 5 degrees.  In fact, during the June 2011 VA examination, the Veteran had full range of extension to 30 degrees.  

Under Diagnostic Code 5252, a compensable evaluation is not warranted because the Veteran's hip flexion has not been limited to less than 45 degrees at any time during the appeal period.  In this regard, during the June 2011 VA examination, the Veteran's flexion was to 110 degrees.  

The Board also finds that a compensable evaluation is not warranted under Diagnostic Code 5253.  The Board notes that the December 2010 PEB report indicated that the Veteran's abduction was limited to 10 degrees.  However, that finding preceded the grant of service connection.  Moreover, during the June 2011 VA examination, abduction was to 30 degrees.  Additionally, the Veteran was able to cross his legs and turn out his toe more than 15 degrees.  Thus, the Veteran does not meet the criteria for a higher or separate evaluation under Diagnostic Code 5253.  

The Board has also considered the Veteran's lay statements.  During the June 2011 VA examination, the Veteran reported that he had a 33 percent reduction in range of motion or function during flare-ups.  However, even when considering the Veteran's estimated loss of motion, his flexion would be to approximately 73 degrees, extension to 20 degrees, and abduction to 20 degrees.  Therefore, the Veteran's left hip disability has not been shown to more nearly approximate the criteria for a 10 percent evaluation under Diagnostic Codes 5251, 5252, or 5253.    

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the holdings in Deluca and Mitchell.  However, even considering the Veteran's lay statements regarding his pain, flare-ups, and other symptoms such as reduced ability to stand or walk for extended periods, considerable function of the hip was demonstrated.  In other words, the Veteran's complaints do not, when viewed in conjunction with the available medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased evaluation.  In fact, the June 2011 VA examiner noted that there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of motion.  

The Board acknowledges that the June 2011 VA examiner indicated that there was objective evidence of pain on active motion.  However, she did not provide the exact degree of movement at which pain limited motion.  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  See 38 C.F.R. § 3.102.  Additionally, the Court has held that pain alone does not constitute functional loss under VA regulations that evaluate disabilities upon loss of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

Furthermore, the Board finds that assignment of separate, compensable ratings for the left hip under Diagnostic Codes 5251, 5252, or 5253 would constitute impermissible pyramiding as the symptomology is duplicative or overlapping with the assigned rating under Diagnostic Code 5255.  In this regard, Diagnostic Code 5255 is broad in scope, and the factors of pain with limitation in motion and function are addressed by the Veteran's current evaluation.  Moreover, as discussed above, the Veteran's current available range of motion testing does not support an evaluation greater than 10 percent, even when considering separate evaluations.  Thus, it would not be more beneficial to the Veteran to apply Diagnostic Codes 5251-5253.  

The Board has also considered other potentially applicable diagnostic codes pertaining to the hip.  However, the evidence does not suggest that the Veteran has ankyloses or flail joint (Diagnostic Codes 5250 and 5254).  Therefore, these diagnostic codes are inapplicable in this case.  See Butts v. Brown, 5 Vet. App. 432, 439 (1993) (holding that the Board's choice in code should be upheld so long as it is supported by explanation and evidence).  Additionally, in June 2011, the VA examiner noted residual surgical scars with numbness along the length of the scars associated with the Veteran's left hip disability.  However, in June 2011, the AOJ assigned a separated evaluation for the Veteran's left hip scars.    

The Board also notes that the December 2010 PEB findings indicated that the Veteran was diagnosed with osteoarthritis.  However, during the June 2011 VA examination, x-ray findings of the left hip were unremarkable and showed no significant degenerative changes.  Additionally, the Veteran is currently receiving a compensable rating under the rating criteria that contemplates the limitation of motion in his left hip.  Therefore, a separate rating under Diagnostic Code 5003 is not warranted.

Based on the foregoing, the Board finds that the weight of the evidence is against an initial evaluation in excess of 10 percent for the Veteran's left hip avascular necrosis, status post-surgical repair, for the entire appeal period.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321 (b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's left hip disability is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321 (b)(1). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extra-schedular referral is required.  Id.; see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extra-schedular regulation (38 C.F.R. § 3.321 (b)(1)) as "governing norms" (which include marked interference with employment and frequent periods of hospitalization).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate. A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology, which include pain, antalgic gait, and interference with standing and walking.  As discussed above, such symptoms are contemplated by the schedular criteria set forth in the applicable diagnostic codes.  

The Board notes that, for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.   Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board finds that the schedular criteria reasonably describe the Veteran's disability picture in this case.  Thus, it cannot be said that the available schedular evaluations for this disability are inadequate.  There are higher ratings available under the diagnostic codes, but the Veteran's disability is not productive of such manifestations, as discussed above.

The Board further notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all of the service-connected disabilities experienced.  However, the Court has also held that "[a]lthough the Board must consider any combined effects resulting from all of a claimant's service-connected disabilities insofar as they impact the disability picture of the disabilities on appeal, it lacks jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal."  Yancy v. McDonald, 27 Vet. App. at 496.  In this case, the Veteran has not asserted, and the evidence of record does not show or suggest, any combined effect or collective impact from multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy, 27 Vet. App. at 495 (holding that "[n]othing in Johnson changed the long-standing principle that the issue of whether referral for extraschedular consideration is warranted must be argued by the claimant or reasonably raised by the record").   Thus, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected left hip avascular necrosis, under the provisions of 38 C.F.R. § 3.321 (b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun, supra.

Lastly, the Board notes that the Veteran has not claimed that his left hip disability renders him unemployable.  The record also does not show that his disability prevents him from obtaining or maintaining employment.  Therefore, the Board finds that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) has not been reasonably raised by the Veteran or the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


ORDER

Entitlement to an initial rating in excess of 10 percent for left hip avascular necrosis status post-surgical repair is denied.  



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


